           Case 1:21-cv-02488-ER Document 16 Filed 06/30/21 Page 1 of 4




June 30, 2021

BY ECF

The Honorable Edgardo Ramos
United States District Court, Southern District of New York
40 Foley Square
New York, NY 10007

Re:      Amia Capital Macro Master Fund Ltd., et al., v. Province of Buenos Aires, 21-cv-2488

Dear Judge Ramos:
We represent Plaintiffs, an ad hoc group of Buenos Aires noteholders, in the above-referenced
action, and write in response to the Defendant Province of Buenos Aires’ (“PBA”) June 21, 2021
letter [ECF 12] (“Letter”) requesting a pre-motion conference for permission to file a motion to
dismiss counts IV-VI of the Complaint for lack of standing. Those counts cover three of the six
note issuances at issue in this case. Plaintiffs have standing to sue on those notes for PBA’s long-
standing and uncontested defaults on its payment obligations. At a minimum, PBA’s proposed
motion raises a question of fact not subject to resolution on a motion to dismiss.

      A. Background

Plaintiffs are beneficial owners under six series of Notes with an outstanding aggregate principal
amount of more than $1.9 billion (the “Notes”) issued by Defendant PBA. There is no dispute that
PBA is in default of its obligations to Plaintiffs (and other holders of the Notes). Indeed, PBA has
failed to make any of the principal or interest payments due on the Notes since April 2020.
Although PBA references settlement discussions between the parties (Ltr. at 2-3), we note that the
parties’ discussions have not resulted in a resolution or even a single payment by PBA.

      B. Plaintiffs Have Standing To Assert The Claims In Counts IV-VI

PBA argues that Plaintiffs lack standing to sue under the Notes at issue in Counts IV-VI because
Plaintiffs cannot bring suit before the “stated maturity date,” which PBA incorrectly asserts means
the date for the final principal payments under those Notes. (Ltr. at 2) But that is not what Section
4.8 states. The Indenture does not define the “stated maturity date” as referring to the final
principal payment, and PBA’s inference that the word “maturity” cannot refer to interest payments
and principal payments (other than the final one) is wrong. To the contrary, the interest payments
and the principal payments have specific due dates/maturity dates expressed in the Notes, and the
Indenture specifies that the due date of an interest payment is its “maturity.” See Compl. Ex. 1,
Section 4.4 (providing a priority scheme for “payment of overdue interest . . . in the order of the
maturity of the installments of such interest”) (emphasis added). Additionally, when the parties
              Case 1:21-cv-02488-ER Document 16 Filed 06/30/21 Page 2 of 4

The Honorable Edgardo Ramos
June 30, 2021



meant “final maturity,” they stated so explicitly. (Compl. Ex. 1, § 3.6(b) (“which Indebtedness has
a final maturity[.]”) (emphasis added). See Gov’t Emples. Ins. Co. v. Saco, No. 12-CV-5633
(NGG) (MDG), 2015 U.S. Dist. LEXIS 43970, at *14-16 (E.D.N.Y. Apr. 2, 2015) (“New York
case law has developed a general principle that where a contract uses similar, but not identical,
language in different provisions, the use of different terms implies that the terms are to be accorded
different meanings.”); Eastman Kodak Co. v. Altek Corp., 936 F. Supp. 2d 342, 355 (S.D.N.Y.
2013) (same).

Section 4.8 unambiguously provides each noteholder with an unconditional right to each payment
of principal and interest, and explicitly grants each noteholder the right to sue to enforce “such
payment.” Section 4.8’s heading demonstrates that the scope of the provision covers both principal
and interest: “Unconditional Right of Holders to Receive Principal and Interest.” The contract
language then provides each noteholder with the right to sue for any payment that is not made
when scheduled: “each Holder . . . shall have the right, which is absolute and unconditional, to
receive payment of the principal of and interest on . . . its Debt Security on the stated maturity date
for such payment expressed in such Debt Security . . . and to institute suit for the enforcement of
any such payment, and such right shall not be impaired without the consent of such Holder.”
(emphasis added). Thus, Plaintiffs’ unconditional right to payment specifically extends to
outstanding principal payments and interest payments on the dates “expressed in such Debt
Security”—and the Debt Security expresses dates for principal and interest payments—and the
Holder’s right to sue includes for any failure by PBA to make “any such payment.” PBA quotes
a sentence fragment, ellipsing the emphasized key language: “on the stated maturity date for such
payment,” which refers to each principal and interest payment. Compl. Ex. 1. § 4.8 (emphasis
added). PBA’s interpretation then reads out of Section 4.8 Plaintiffs’ right to sue for PBA’s failure
to make “any such payment.” See MeehanCombs Glob. Credit Opportunities Master Fund, LP v.
Caesars Entm’t. Corp., 162 F. Supp. 3d 200, 210 (S.D.N.Y. 2015) (rejecting interpretation that
would nullify term of the indenture because “[u]nder New York law, a contract should be read to
give effect to all of its provisions, and courts should avoid interpretations that render contract terms
meaningless or superfluous.”); Cortlandt St. Recovery Corp. v. Bonderman, 31 N.Y.3d 30, 39
(N.Y. 2018) (same).

PBA also tries to support its position with a novel argument that Section 4.8’s language granting
noteholders the unconditional right “to receive payment of the principal of and interest on” the
Notes means that any suit for recovery must be for all principal and interest and, therefore, any
suit for recovery of interest cannot be brought until after the last principal payment comes due.
(Ltr. at 3) Again, the plain language of Section 4.8 is that holders shall have the “absolute and
unconditional” right “to receive payment of the principal of and interest” as those payments are
scheduled in the Notes, and can sue for a default on “any such payment,” not for “all such payments
only when the last principal payment is due.”

PBA’s interpretation of the Indenture is also unreasonable because it would allow PBA to remain
in perpetual default on as many as 25 years’ worth of interest payments, without a noteholder ever
being able to bring a claim. Indeed, PBA’s interpretation would release PBA from its obligation
to make most of its contractual payments. Specifically, the Terms and Conditions of the Securities
bar all claims against PBA for payment of interest unless made within “four years . . . from the


                                                                                                      2

 AMERICAS 107977341
              Case 1:21-cv-02488-ER Document 16 Filed 06/30/21 Page 3 of 4

The Honorable Edgardo Ramos
June 30, 2021



date on which such payment first became due, or a shorter period if provided by law.” Compl. Ex.
1 at C-16, § 18. The series of Notes at issue all have final maturity dates for the final principal
payment that are more than four years in the future. See Compl. at 15-17 (bringing claims under
2028 and 2035 Notes). Thus, if PBA was correct that a noteholder cannot sue until the maturity
of the final principal payment (unless more than 25% of the noteholders instruct the Trustee to
bring the claim), then all interest payments due more than four years prior to the final principal
payment would be relieved. For instance, if Plaintiffs could not sue until the final maturity of
principal payments under the 2035 Notes, the Notes’ Terms and Conditions would bar recovery of
interest payments due prior to 2031, relieving PBA of eleven years of interest payments, in
violation of the Holders’ “unconditional right” to receive all of their principal and interest
payments and “to institute suit for the enforcement of any such payment.” PBA’s position is
plainly incorrect. See Aar Allen Servs. Inc. v. Feil 747 Zeckendorf Blvd LLC, 2014 U.S. Dist.
LEXIS 63159, at *10 (S.D.N.Y. May 6, 2014) (“[I]t is a well-established principle of New York
contract law that a contract should not be interpreted to produce a result that is absurd,
commercially unreasonable, or contrary to the reasonable expectations of the parties.”) (internal
citations omitted); Platinum Equity Advisors, LLC v. SDI, Inc., 2016 NY Slip Op 50887(U), at *6
(N.Y. Sup. Ct. 2016) (same); Nasdaq, Inc. v. Exch. Traded Managers Grp., 431 F. Supp. 3d 176,
233-34 (S.D.N.Y. 2019) (rejecting as “economically irrational” defendant’s construction “to avoid
the obligation to transmit payments[.]”); IBM Credit Fin. Corp. v. Mazda Motor Mfg. (USA) Corp.,
245 A.D.2d 78, 78 (N.Y. App. Div. 1st Dept. 1997) (rejecting interpretation which “made no
economic sense for defendant and would have frustrated defendant’s explicit central purpose in
entering into the transaction[.]”).

PBA’s reliance on Penades is inapposite because Penades considered a different indenture, with
different language. In Penades, the indenture did not provide a right to sue based on a failure to
pay interest and principal on the dates “such payments” were due. Penades v. Republic of
Ecuador, No. 15-cv-725 (RJS), 2016 U.S. Dist. LEXIS 136904, at *9-10 (S.D.N.Y. Sept. 30,
2016). Further, the Penades indenture referred to “maturity date” as being for principal, and the
“interest payment date” as being for interest. Id. at *12 (citing Penades Indenture § 3.4(a)). The
Indenture here refers to principal payments as payable on “principal payment date[s],” (Compl.
Ex. 1, § 3.4(a), C-2 § 2(b)), and “maturity” is used for interest and principal. Id. § 4.4.

    C. The Viability Of Counts IV-VI Cannot Be Determined On A Motion To Dismiss

Plaintiffs submit that their interpretation of the Indenture is the correct one. If the Court were to
find that PBA’s interpretation also was reasonable, however, then the contract would be ambiguous
and not subject to resolution on a motion to dismiss. See Orlander v. Staples, Inc., 802 F.3d 289,
295 (2d Cir. 2015) (“If a contract is ambiguous as applied to the facts that furnish the basis of the
suit, a court has insufficient data to dismiss a complaint for failure to state a claim.”) (internal
citations omitted); id. at 297 (“As there are a number of reasonable interpretations of the relevant
Contract provisions, they are ambiguous as a matter of law.”); U.S. Licensing Assocs. v. Rob
Nelson Co., No. 11 CV 4517 (HB), 2011 U.S. Dist. LEXIS 136400, at *10 (S.D.N.Y. Nov. 28,
2011) (“Because [plaintiff’s] reading is plausible, it would be inappropriate to resolve
the ambiguity in the contract at the motion to dismiss stage.”).



                                                                                                   3

 AMERICAS 107977341
              Case 1:21-cv-02488-ER Document 16 Filed 06/30/21 Page 4 of 4

The Honorable Edgardo Ramos
June 30, 2021



Respectfully submitted,




/s/ Glenn M. Kurtz
Glenn M. Kurtz
T +2128198252
E gkurtz@whitecase.com




cc: All Counsel Of Record (via ECF)




                                                                             4

 AMERICAS 107977341
